Citation Nr: 1412616	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for a bilateral hearing loss disability, to include whether a December 2013 reduction from 30 percent to 10 percent was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to September 1981.

A November 2004 rating decision granted service connection for bilateral hearing loss disability and assigned a 30 percent rating, effective May 11, 2005.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that, denied a rating in excess of 30 percent for a bilateral hearing loss disability.  A June 2012 Statement of the Case, reduced the rating for bilateral hearing loss from 30 percent to 20 percent, effective December 29, 2011.  The Veteran presented testimony before the undersigned in February 2013, and a transcript of that hearing has been associated with the record.

This matter was previously before the Board in September 2013, when the Board restored the Veteran's 30 percent rating for bilateral hearing loss, effective December 29, 2011, and remanded the issue of entitlement to an increased rating for bilateral hearing loss.  The Board finds that there has been substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In December 2013, the RO issued a Supplemental Statement of the Case reducing the rating of the Veteran's bilateral hearing loss disability from 30 percent to 10 percent, effective September 24, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A sustained or material improvement of the Veteran's ability to function under the ordinary conditions of life and work as a result of his bilateral hearing loss disability has not been demonstrated.

2.  At worst, the Veteran's bilateral hearing loss disability is manifested by no worse than level III hearing acuity in the left ear and level XI hearing acuity in the right ear.


CONCLUSIONS OF LAW

1.  The December 2013 reduction of the rating for a bilateral hearing loss disability from 30 percent to 10 percent was not proper.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013).

2.  The criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that Board address reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board has restored the 30 percent rating for a bilateral hearing loss disability.  Any deficiencies relating to the duties to notify and assist with respect to that issue are therefore moot.

With respect to the Veteran's claim for an increased rating, when VA receives a complete or substantially complete application for benefits, it must notify the Veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of the Veteran's claims, a June 2010 letter was sent to the Veteran that met the duty to notify.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to obtain, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice requirements have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records and VA treatment records have been obtained, to the extent available.  The Veteran has been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints and history, conducted appropriate evaluations, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Veteran bears the burden of demonstrating any prejudice caused by a deficiency in an examination.  Neither the Veteran nor his representative has asserted that there is any deficiency in the examinations that have been conducted, to include in stating the effects of hearing loss disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007), The Board finds that the examiners have considered the functional effects of the Veteran's hearing problems.  The examination reports are therefore adequate for the purpose of making a decision.  38 C.F.R. §§ 4.2, 4.10 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Factual Background

The Veteran contends that a 30 percent rating should be restored for his hearing loss and that a higher rating is warranted.

A September 2005 VA examination found the following puretone thresholds (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
50
45
55
75
RIGHT
70
60
75
85

Puretone threshold averages were 56 (rounded from 56.25) decibels for the left ear and 73 (rounded from 72.5) decibels for the right ear.  Speech discrimination scores were 60 percent for the left ear and 60 percent for the right ear.  The audiologist indicated that the Veteran had moderate to severe mixed hearing loss in the left ear and severe mixed hearing loss in the right ear.  The Veteran complained of difficulty communicating in a noisy environment.  Based on the results of that examination, a November 2005 rating decision granted service connection for bilateral hearing loss with a 30 percent rating, effective May 11, 2005.

A June 2010 audiological examination found the following puretone thresholds (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
40
40
40
50
RIGHT
95
95
105
110

Puretone threshold averages were 43 (rounded up from 42.5) decibels for the left ear and 100 decibels for the right ear.  Speech discrimination scores were 92 percent for the left ear and 76 percent for the right ear.  The examiner indicated that the Veteran had moderate to moderately severe sensorineural hearing loss in the left ear and profound mixed hearing loss in the right ear.  The examiner indicated that the Veteran's hearing disability would limit his ability to obtain and retain employment because the Veteran had a permanent retraction pocket on his right ear.  The examiner noted that the Veteran's bilateral hearing loss would cause poor social interactions and hearing difficulty.

In a December 2011 audiological examination, the following puretone thresholds were noted (in decibels):





HERTZ

1000
2000
3000
4000
LEFT
60
45
70
5
RIGHT
100
95
100
105

Puretone threshold averages were 45 decibels for the left ear and 100 decibels for the right ear.  Speech discrimination scores were 78 percent for the left ear and 12 percent for the right ear.  The examiner diagnosed the Veteran with sensorineural hearing loss, and the examiner indicated that the Veteran's condition interfered with his ability to work.  The examiner noted that the Veteran felt embarrassment because he could not understand what others were saying.  

In a September 2013 audiological examination, the following puretone thresholds were noted (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
50
45
55
65
RIGHT
100
95
105
105+

Puretone threshold averages were 54 decibels for the left ear and 101 decibels for the right ear.  Speech discrimination scores were 100 percent for the left ear and 0 percent for the right ear.  The examiner diagnosed sensorineural hearing loss, and the examiner indicated that the Veteran's condition interfered with his ability to work.  The examiner indicated that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work because the Veteran had difficulty understanding spoken words and phrases.  The Veteran often asked others to repeat what they said to him.

Restoration

The Board will first address the propriety of the December 2013 decision that reduced the disability rating of the Veteran's bilateral hearing loss disability from 30 percent to 10 percent effective September 24, 2013.

Certain procedural safeguards apply to ratings, such as in this case, that have been in effect for long periods at the same level, periods of five years or more.  38 C.F.R. § 3.344(c) (2013).  For example, the provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except when all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2013); Brown v. Brown , 5 Vet. App. 413 (1993).  

Upon review of the above medical evidence, the Board finds that the evidence weighs against a finding of a sustained improvement in the Veteran's bilateral hearing loss disability, particularly under the ordinary conditions of life and work.  The Board notes that the Veteran's puretone threshold average and speech discrimination scores vary throughout the appeal period and do not show any consistent or sustained improvement.  For example, the puretone threshold average for the left ear was approximately the same in September 2013 as it was at the time of the Veteran's first audiological examination in September 2005 (54 decibels and 56 decibels, respectively).  The puretone threshold average worsened for the right ear between the dates of those two examinations (101 decibels and 73 decibels, respectively).  Additionally, the medical evidence of record documents the Veteran's persistent reports of hearing difficulties.  The functional impact of the Veteran's hearing loss disability shows no sustained improvement, and during his hearing before the undersigned, the Veteran stated that his hearing was worsening.

Accordingly, the Board finds that the rating reduction from 30 percent to 10 percent was improper because the evidence of record does not show a material improvement in the Veteran's bilateral hearing loss disability under the ordinary conditions of life.  The Board, therefore, restores the 30 percent rating for bilateral hearing loss under Diagnostic Code 6100 from the date of the rating reduction.

Increased Rating

The Board will next consider whether the Veteran is entitled to a disability rating in excess of 30 percent for bilateral hearing loss disability at any time.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be assigned, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2013).  The appropriate auditory acuity level is determined based on a combination of the percent of speech discrimination and the puretone threshold average.  In exceptional cases, in which the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Once an acuity level is established for each ear, Table VII is used to determine the appropriate rating.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.  38 C.F.R. § 4.85 (2013).

A June 2010 audiological examination found the following puretone thresholds (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
40
40
40
50
RIGHT
95
95
105
110

Puretone threshold averages were 43 (rounded up from 42.5) decibels for the left ear and 100 decibels for the right ear.  Speech discrimination scores were 92 percent for the left ear and 76 percent for the right ear.  That audiometric evaluation demonstrates that the Veteran had level I hearing in the left ear and level V hearing in the right ear.  Table VII determines the appropriate rating.  With the poorer ear at level V and the better ear at level I, a 0 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  The Veteran's right ear demonstrates an exceptional level of hearing impairment because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  38 C.F.R. § 4.86(b) (2013).  When an exceptional pattern of hearing loss exists, VA is to use the higher level of Tables VI and VIa.  Table VI indicates that the Veteran has level V hearing loss in the right ear.  Table VIa indicates that the Veteran has level X hearing loss in the right ear.  Entering those numeric designations into Table VII, with the poorer ear at level X hearing loss and the better ear at level I hearing loss, a 10 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

In a December 2011 audiological examination, the following puretone thresholds were noted (in decibels):



HERTZ

1000
2000
3000
4000
LEFT
60
45
70
5
RIGHT
100
95
100
105

Puretone threshold averages were 45 decibels for the left ear and 100 decibels for the right ear.  Speech discrimination scores were 78 percent for the left ear and 12 percent for the right ear.  That audiometric evaluation demonstrates that the Veteran had level III hearing in the left ear and level XI hearing in the right ear.  Table VII determines the appropriate percentage rating.  With the poorer ear at level XI hearing loss and the better ear at level III hearing loss, a 20 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  The provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment do not provide for a greater rating in this case.  While the right ear demonstrates an exceptional level of hearing impairment, the above analysis is already based on the right ear at the highest level of hearing loss, that is, level XI.  

In a September 2013 audiological examination, the following puretone thresholds were noted (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
50
45
55
65
RIGHT
100
95
105
105+

Puretone threshold averages were 54 decibels for the left ear and 101 decibels for the right ear.  Speech discrimination scores were 100 percent for the left ear and 0 percent for the right ear.  That audiometric evaluation demonstrates that the Veteran had level I hearing in the left ear and level XI hearing in the right ear.  Table VII determines the appropriate percentage rating.  With the poorer ear at level XI hearing loss and the better ear at level I hearing loss, a 10 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  The provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment do not provide for a greater rating in this case.  While the right ear demonstrates an exceptional level of hearing impairment, the above analysis is already based on the right ear at the highest level of hearing loss, that is, level XI.  

To the extent that the Veteran contends that his hearing loss is more severe than the current 30 percent rating, the Board observes that the Veteran is competent to report symptoms such as difficulty hearing soft voices, high frequencies, and difficulty discriminating during conversations.  Layno v. Brown, 6 Vet. App. 465 (1994).  Despite the competence of the Veteran's observation, a higher schedular rating for hearing loss requires not only a description of symptoms, but greater objectively-measured levels of hearing loss.

The Board finds that the preponderance of the evidence is against granting an increased rating for bilateral hearing loss disability.  The Board further finds that there have been no distinct periods of time during which the Veteran's disability warranted any higher rating.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to referral for consideration of the assignment of an extraschedular rating.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  In this case, the Board finds that the rating criteria are not inadequate.  The record does not indicate that the manifestations of the Veteran's bilateral hearing loss disability are in excess of that which is contemplated by the schedular criteria.  There are higher ratings available for hearing loss, but the Veteran does not meet the criteria for those ratings.  The evidence does not show frequent hospitalization or marked interference with employment.  While some occupational impairment is shown, it does not rise to the level of marked as required for referral for extra-schedular consideration.  Therefore, referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).


ORDER

The reduction of the rating for the bilateral hearing loss disability from 30 percent to 10 percent, effective September 24, 2013, was not proper and the Veteran is entitled to restoration of the 30 percent rating for a bilateral hearing loss disability, effective September 24, 2013.  

A disability rating in excess of 30 percent for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


